Citation Nr: 0722111	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  02-01 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
December 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, wherein the RO, in part, continued a 10 
percent disability rating assigned to service-connected pes 
planus.  

In September 2005, the veteran testified before the 
undersigned at a hearing conducted at the Board in 
Washington, DC.  A copy of the hearing transcript has been 
associated with the claims file.  Subsequent to the hearing, 
the Board remanded the claim on appeal to the RO for 
additional development.  The requested development was 
completed and the case has returned to the Board.

Additional issues on appeal at the time of the RO's January 
2004 denial included entitlement to service connection for 
bilateral knee and ankle disabilities and low back disability 
as secondary to service connected bilateral pes planus, which 
were granted by the RO in a March 2007 rating decision.  
Since the claims were granted, the appeal as to these issues 
has become moot.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).

On VA Form 21-4138 Statement in Support of Claim, received by 
the RO in July 2001, the veteran indicated that his pending 
"reopened compensation claim" be processed as a hardship.  
He stated that he was unable to work.  To that end, at the 
close of a July 2001 VA QTC examination, the examiner opined 
that the veteran had increased difficulty functioning in a 
work setting due to his back and "knee."  Where a veteran: 
(1) submits evidence of a medical disability; (2) makes a 
claim for the highest rating possible; and (3) submits 
evidence of unemployability, the requirement in 38 C.F.R. § 
3.155(a) (2005) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation 
purposes based on individual unemployability (TDIU).  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In 
view of the RO's March 2007 award of service connection for 
bilateral knee and ankle disabilities and back disability as 
secondary to service-connected bilateral pes planus, the 
Board finds that the record raises an inferred claim for a 
total rating based on individual unemployability, which is 
referred to the RO for initial adjudication.


FINDING OF FACT

The veteran's bilateral pes planus is moderate; it is not 
manifested by marked deformity, pain on manipulation and use 
is not accentuated, and there are no characteristic 
callosities.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5276, 5284 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).

The RO provided VCAA notice in letters to the veteran, issued 
in September 2003, September 2005 and March 2006.  The 
letters provided notice of the evidence necessary to 
substantiate the increased evaluation claim on appeal.  All 
of letters advised the veteran of what evidence he was 
responsible for providing and what evidence VA would 
undertake to obtain, and told him to submit relevant evidence 
in his possession.  In addition, a March 2007 supplemental 
statement of the case provided the veteran notice with 
respect to effective dates.  Dingess, supra.

Regarding VA's duty to assist the veteran with his increased 
evaluation claim on appeal, all pertinent and identified VA 
and private medical records have been obtained.  In addition, 
in September 2005, the Board remanded the instant claim to 
the RO for further development, to include a VA examination 
to determine the current severity of the veteran's pes 
planus.  VA performed this examination in September 2006.   

Because the veteran has received necessary VA examinations 
and there is no indication of outstanding evidence, VA has 
complied with its duty to assist the veteran under the VCAA.  
38 U.S.C.A. § 5103A...

II.  Laws and Regulations

Increased Ratings-general criteria

The veteran seeks a higher evaluation for pes planus.  The 
veteran asserts that the 10 percent evaluation currently 
assigned does not accurately reflect the severity of his 
disability.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).

In a claim for an increased rating for an established 
disability, only the specific criteria of the Diagnostic Code 
are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  For disabilities evaluated on the basis of 
limitation of motion, VA was required to apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45 (2006), pertaining to functional 
impairment.  In applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not 
to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
Pes Planus-rating criteria

The veteran's bilateral pes planus disability is currently 
assigned a rating of 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2006), which pertains to an acquired 
flat foot.  Under that code, a 50 percent rating is warranted 
(30 percent if unilateral) when the disability is pronounced 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achillis on manipulation, not improved by 
orthopedic shoes or appliances; 30 percent rating (20 percent 
if unilateral) if the disorder is severe, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  A 10 percent 
rating applies if the disorder is moderate, with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo Achillis, pain on manipulation and use of the 
feet, bilateral or unilateral.  Id. 

The term "moderate" is not defined by regulation; however, 
the overall regulatory scheme contemplates a 10 percent 
rating in cases of ankylosis in good weight bearing position, 
or problems so disabling that there is atrophy, disturbed 
circulation and weakness, or where there is inward bowing of 
the tendo achillis with pain on manipulation and use, or 
definite tenderness with dorsiflexion of the great toe and 
limitation of dorsiflexion of the ankle.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5276, 5277, 5278.

III.  Analysis

After a review of the evidence of record pertaining to this 
claim, the Board concludes that an increased rating in excess 
of 10 percent for the veteran's bilateral pes planus is not 
warranted.  In reaching the foregoing determination, the 
Board observes that the most recent VA examination report 
shows that the veteran does not have any of the symptoms 
listed under the criteria for a 30 percent rating under 
Diagnostic Code 5276 (see, September 2006 VA examination 
report).  To this end, while the veteran has indicated that 
he has had pain, stiffness and soreness of the feet, 
especially after prolonged sitting followed by ambulation, 
there was no objective evidence of swelling of the feet upon 
physical evaluation by VA in September 2006.  There was also 
no evidence of marked deformity or callosities.  This same 
examination report does not disclose any objective evidence 
of pain or functional impairment which is more than moderate.  
The September 2006 VA examiner's assessment of mild to 
moderate bilateral pes planus at the close of the examination 
further weighs against an increased evaluation in excess of 
10 percent.  

In sum, the medical evidence demonstrates that the veteran's 
bilateral pes planus does not more nearly approximate the 
severe level of disability required for a higher evaluation 
than the moderate level of disability contemplated by the 
currently assigned 10 percent evaluation.

Earlier examinations and treatment records also fail to 
document any of the symptoms necessary for an evaluation in 
excess of 10 percent evaluation under Diagnostic Code 5276.  
Indeed, pes planus was not demonstrated at an October 2003 VA 
QTC examination.  

It does not appear that Diagnostic Code 5276 is based on 
limitation of motion, thus, the provisions of 38 C.F.R. §§ 
4.40, 4.45 are not applicable. 
Johnson v. Brown, 9 Vet. App. 7 (1996) (if the diagnostic 
code is not based on limitation of motion, the schedular 
rating criteria incorporate all of the functional 
limitations).  In any event, the September 2006 VA examiner 
found essentially no additional disability due to the factors 
listed in those regulations.

The Board has also considered whether an increased rating for 
the service-connected pes planus is warranted under any other 
diagnostic code but has found none.  To that end, as the 
veteran does not have claw foot (pes cavus), malunion of the 
tarsal or metatarsal bones or indicia of a moderately severe 
foot injury, an increased rating is not warranted under 
38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5283, 5284 (2006).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1). In this regard, the Board finds that there has 
been no showing by the veteran that the service-connected 
bilateral pes planus has resulted in frequent periods of 
hospitalization.  Moreover, a VA examiner determined in July 
2001 that the veteran was having difficulty at work due to 
his back and "knee."  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons the Board finds that the preponderance of 
the evidence is against an increased evaluation greater than 
10 percent.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

An increased rating for bilateral pes planus, evaluated as 10 
percent disabling, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


